Exhibit 10.1

--------------------------------------------------------------------------------


SECOND AMENDMENT
 
TO
 
MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
Dated Effective as of March 12, 2008
 
among
 


UTEXAM LIMITED,
AS SELLER,
 


 
AND
 


 
FRONTIER OIL AND REFINING COMPANY,
AS PURCHASER,
 


 
FRONTIER OIL CORPORATION,
AS GUARANTOR
 

 
 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
THIS SECOND AMENDMENT TO MASTER CRUDE OIL PURCHASE AND SALE CONTRACT (this
“Second Amendment”) dated effective as of March 12, 2008, is among Utexam
Limited, a company incorporated under the laws of the Republic of Ireland (the
“Seller”), Frontier Oil and Refining Company, a Delaware corporation (the
“Purchaser”), and Frontier Oil Corporation, a Wyoming corporation (the
“Guarantor”).
 
R E C I T A L S
 
A.           The Seller, the Purchaser and the Guarantor are parties to that
certain Master Crude Oil Purchase and Sale Contract dated as of March 10, 2006,
as amended by the First Amendment to Master Crude Oil Purchase and Sale
Contract, dated April 1, 2006 (as amended, the “Agreement”) pursuant to which
the Seller has agreed to sell and the Purchaser has agreed to buy, in each case,
subject to the terms and conditions set forth therein, certain quantities of
Crude Oil.
 
B.           The Seller, the Purchaser and the Guarantor have agreed to amend
certain provisions of the Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.    Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the
Agreement.  Unless otherwise indicated, all section references in this Second
Amendment refer to sections of the Agreement.
 
Section 2.    Amendments to Agreement.
 
2.1    Section 1.01.  The following definitions are hereby amended in their
entirety or added in the appropriate alphabetical order in Section 1.01:
 
“Factor” shall mean with respect to the calculation of the amount of each
Acquisition Cost and each Swap Settlement, as the case may be, the product of
(a) the sum of 1.50% plus LIBOR for the period corresponding to any Days
Outstanding calculation, times (b) the number of Days Outstanding divided by
360.
 
“Payment Date” shall mean the 20th day of each month following a Delivery Month,
or if such day is not a Business Day, the next succeeding Business Day, provided
that payments with respect to Short Haul Barrels will be paid on the 20th day of
the second month following a Delivery Month if the Injection Month and the
Delivery Month are the same calendar months, otherwise shall mean the 20th day
of each month following a Delivery Month, or if such day is not a Business Day,
the next succeeding Business Day.
 
“Short Haul Barrels” means those Barrels of Crude Oil delivered via the Short
Haul Pipeline.


“Short Haul Pipeline” means the Express System, including the Express pipeline
and Platte pipeline, operated by Express Pipeline Ltd, Express Pipeline LLC, and
Platte Pipeline.  The system originates in the in the vicinity of Hardisty,
Alberta which Express Pipeline collectively calls its pipeline interconnections
and operational tankage the Express Hardisty Terminal.


2.2    Recitals.  The first “WHEREAS” clause on page 1 of the Agreement is
hereby amended and restated as follows:
 
“WHEREAS, Seller desires to sell, and Purchaser desires to purchase, upon the
terms and conditions set forth in this Agreement, certain quantities of crude
oil;
 
2.3    Section 2.01(b)(i).  Section 2.01(b)(i)(D) is hereby amended by deleting
the following parenthetical:
 
“(which shall not exceed 35,000 Barrels per day)”


2.4    Section 2.01(b).  Section 2.01(b) is hereby amended by adding the
following sentence at the end of such section:
 
“The requirements above in subsections (iv) and (v) relating to Swaps shall not
apply to the Short Haul Barrels; provided that if (A) any Batch of Short Haul
Barrels are delayed such that delivery of any such Batch occurs later than the
originally scheduled Off-take Month and (B) no Swap has been entered into for
the originally scheduled Off-take Month, then Seller may, after notification to
Purchaser, on the 5th Business Day after the end of the originally scheduled
Off-take Month, proceed to execute one or more Swaps in respect of such Batch in
an amount equal to 100% of the quantity set forth in the applicable Deal
Sheet.  The resulting gain or loss from these Swaps will be invoiced to the
Purchaser consistent with other Swap activity in this agreement.”


2.5    Section 2.03.  Section 2.03(a) is hereby amended by adding the following
sentence at the end of such subsection:
 
“Without limiting the foregoing, and to the extent the Delivery Location for a
Transaction is on the Short Haul Pipeline, Purchaser shall assign to Seller, and
Seller shall assume and accept, Purchaser’s rights in the Crude Oil
transportation tariff applicable to the Short Haul Pipeline, such rights
currently derived from Tariff No. 80 and FERC 118 on file with the National
Energy Board and Federal Energy Regulatory Commission respectively and FERC 134
on file with the Federal Energy Regulatory Commission, each supplemented and/or
amended from time to time.  Purchaser’s assignment and Seller’s assumption of
the foregoing rights shall be limited to the Batches involved in a Transaction
and shall be evidenced by certificates acceptable as to form and substance by
each of Express Pipeline Ltd, Express Pipeline LLC, Platte Pipeline, Seller and
Purchaser.”


2.6    Amendment to Exhibit C.  Exhibit C is hereby amended and restated as set
forth on the Exhibit C attached to this Second Amendment.
 
2.7    Amendment to Exhibit D.  Exhibit D is hereby amended and restated as set
forth on the Exhibit D attached to this Second Amendment.


Section 3.  Miscellaneous.
 
3.1    Confirmation.  The provisions of the Agreement, as amended by this Second
Amendment, shall remain in full force and effect following the effectiveness of
this Second Amendment.
 
3.2    Ratification and Affirmation; Representations and Warranties.  Each party
hereby (a) acknowledges the terms of this Second Amendment; and (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Transaction Document to which it is a party and
agrees that each Transaction Document to which it is a party remains in full
force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein.
 
3.3    Transaction Document.  This Second Amendment is a “Transaction Document”
as defined and described in the Agreement and all of the terms and provisions of
the Agreement relating to Transaction Documents shall apply hereto.
 
3.4    Counterparts.  This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Second Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
3.5    No Oral Agreement.  This Second Amendment, the Agreement and the other
Transaction Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
3.6    GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS
OF THE UNITED STATES OF AMERICA.
 
3.7    CREDIT FACILITY.  Pursuant to Section 4.02 of the Agreement, Purchaser
hereby consents to the amendment of the Credit Facility in the form of amendment
attached hereto as Exhibit F.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.
 
UTEXAM LIMITED
 
By:      /s/ Thomas
Woulfe                                                          
Name: Thomas Woulfe
Title:    Director
 
By:      /s/ Clive W.
Christie                                                          
Name: Clive W. Christie 
Title:   Director




FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By:  /s/ Michael C.
Jennings                                                            
Michael C. Jennings
Executive Vice President – Chief Financial
Officer
 


FRONTIER OIL CORPORATION, as Guarantor
 
By:   /s/ Doug S. Aron
         Doug S. Aron
         Vice President – Corporate Finance
 

BNP PARIBAS
 
By:      /s/ Deirdre
Geoghegan                                                                     
Name: Deirdre Geoghegan
Title:   Authorised Signatory
 
By:      /s/ Davina
Saint                                                                     
Name: Davina Saint 
Title:   Authorised Signatory


 
 
UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and a Lender

 
 
By:      /s/ Randall L. Osterberg     
Name: Randall L. Osterberg
Title:   Senior Vice President
 
 
BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Lender

 
By:      /s/ Yoram
Dankner                                                                     
Name: Yoram Dankner
Title:   Managing Director
 
By:      /s/ Miriam
Trautmann                                                                     
Name: Miriam Trautmann
Title:   Director


 
ALLIED IRISH BANKS, p.l.c.

 
By:      /s/ Robert F.
Moyle                                                                     
Name: Robert F. Moyle
Title:   Senior Vice President
 
By:      /s/ Aidan
Lanigan                                                                     
Name: Aidan Lanigan
Title:   Vice President

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
List of Approved Pipelines, Injection Points and Delivery Locations
 
1.  
Approved Pipelines:

 
The Enbridge Pipelines
 
The Short Haul Pipeline
 
2.  
Approved Injection Points:

 
a.  
Any tank farm connected to any Enbridge Pipeline or Short Haul Pipeline

 
b.  
Any feeder or gathering line connected to any Enbridge Pipeline or Short Haul
Pipeline

 
3.  
Approved Delivery Locations:

 
a.  
Any point on any Enbridge Pipeline or Short Haul Pipeline (within the United
States)

 
b.  
Any tank farm connected to any Enbridge Pipeline or Short Haul Pipeline (within
the United States)

 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
List of Approved Suppliers
 
BP Canada
Canadian Natural Resources
Canadian Oil Sands Limited
Conoco Phillips
Encana
Exxon Mobil
Flint Hill Resources Canada, LP
Frontier Oil and Refining Company
Mercuria Energy Canada Inc.
Morgan Stanley Capital Group, Inc.
Nexen Marketing
Petro-Canada
Plains Marketing Canada, L.P.
Seminole Canada Energy Company
Shell Canada
Suncor Energy
Trafigura Canada General Partnership
Tidal Energy Marketing
Marathon Oil Sands
 

